Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               October 24, 2016

The Court of Appeals hereby passes the following order:

A16A1598. WCDM DEVELOPMENT, LP et al. v. BRANCH BANKING AND
    TRUST COMPANY.

      Upon consideration of the MOTION FOR PERMISSION TO WITHDRAW
APPEAL filed by the appellants in this case, WCDM Development, LP and Jerry
Stephens, it is ordered that the motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                                                          10/24/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.